Citation Nr: 9917725	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  94-19 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for prostatitis, 
postoperative transurethral resection of the prostate (TURP), 
currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for adenocarcinoma of 
the prostate, claimed as secondary to service-connected 
prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel



INTRODUCTION

The veteran had active service from May 1944 to July 1946.

Initially, the Board of Veterans' Appeals (Board) notes that 
the Board remanded this matter in February 1998 for due 
process considerations.  The Board finds that the regional 
office (RO) complied with the requested action set forth in 
the February 1998 remand, and that this case is now ready for 
appellate consideration.


FINDINGS OF FACT

1.  The veteran failed to report for and cooperate with 
respect to a Department of Veterans Affairs (VA) examination 
in March 1997, which was scheduled in connection with his 
claim for an increased disability rating for prostatitis, 
postoperative TURP.  Good cause for his failure to cooperate 
with respect to his scheduled examination is not shown.

2.  Adenocarcinoma of the prostate, first shown many years 
after service, is not connected by any competent medical 
evidence to service or service-connected disability. 


CONCLUSIONS OF LAW

1.  The claim for an increased evaluation, in excess of 20 
percent, for prostatitis, postoperative TURP, is denied for 
failure to report for and cooperate with a scheduled VA 
examination.  38 C.F.R. § 3.655 (1998).

2.  The claim for service connection for adenocarcinoma of 
the prostate, claimed as secondary to service-connected 
prostatitis, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Increased Evaluation for Prostatitis, 
Postoperative TURP

Background

A person who submits a claim for benefits under a law 
administered by the Department of Veterans Affairs (VA) shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Where a 
disability has already been service-connected and there is a 
claim for an increased rating, a mere allegation that the 
disability has become more severe is sufficient to establish 
a well-grounded claim.  Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).

The regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  38 C.F.R. § 3.655(a) and (b) 
(1998).  When the claimant fails to report for an examination 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (1998).

The record reflects that at the time of a VA general medical 
examination which was completed on February 10, 1997, the 
examiner recommended that the veteran be afforded a special 
urological examination because of the complicated nature of 
his urology disorders and of determining what symptomatology 
was attributable to the service-connected prostatitis.

In its remand of February 1998, the Board noted that the 
veteran had been scheduled for a VA urological examination in 
March 1997 in connection with his claim for an increased 
evaluation, however, that examination was not completed due 
to the veteran's unwillingness to respond to the examiner's 
questions or otherwise cooperate during the examination.  The 
Board further noted that, according to the report of the 
physician detailed to conduct the examination, the veteran's 
son accompanied the veteran to the examination, and 
repeatedly instructed the veteran not to answer any of the 
examiner's questions against the examiner's advise.  At one 
point, the veteran's son was reported to have instructed the 
veteran to "plead the Fifth Amendment."  Apparently, the 
veteran and his son ultimately left the VA clinic in the 
middle of the examination.

In a supplemental statement of the case, issued in September 
1997, the veteran was placed on notice that 38 C.F.R. § 3.655 
provides that where entitlement to a benefit in a claim for 
increase cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, that claim shall be denied.  See Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  In other words, under 
this regulation the RO and the Board do not have the 
discretion to adjudicate the claim on the merits.  While the 
Board notes that in this instance the veteran literally 
"reported" for the scheduled examination, the Board finds 
that 38 C.F.R. § 3.655 also requires the full cooperation of 
the veteran in the examination process, not merely his 
appearance at the scheduled date of the examination.

Obviously, for a claimant to report but not cooperate in the 
conduct of the examination would defeat the purpose of the 
examination which is to determine whether "entitlement" to 
"a benefit" could be awarded.  Moreover, the Board must 
respectfully point out that the United States Court of 
Appeals for Veterans Claims (previously known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter 'the Court") has held that the "duty to assist" 
is not a one way street, and that a claimant cannot stand 
idle when the duty is invoked by failing to provide important 
information or otherwise failing to cooperate.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (aff'd on reconsideration, 
1 Vet. App. 460 (1991); Olson v. Principi, 3 Vet. App. 480, 
483 (1992).

As noted above, the RO correctly cited the provisions of 
38 C.F.R. § 3.655 in the supplemental statement of the case 
of September 1997.  The RO, however, in discussing the 
reasons for its decision focused on the failure of the 
veteran to cooperate in the examination process and did not 
expressly advise the appellant that the regulation 
effectively precludes review on the merits in such 
circumstances.  The Board believes that the appellant may 
have extracted from the supplemental statement of the case 
the impression that the Board would conduct a review on the 
merits.  

Accordingly, the Board concluded that due process required 
that the veteran be provided with clear notice of the severe 
consequences of the failure to report for and cooperate with 
a scheduled examination, and remanded this matter so that the 
veteran could be afforded due process.

More specifically, the February 1998 remand directed that the 
RO contact the veteran and explain that the failure to report 
for and cooperate with an examination in conjunction with a 
claim for increased evaluation would result in the denial of 
the claim without a review on the merits.  The RO was to 
further request that the veteran provide an explanation in 
writing as to why he failed to answer the examiner's 
questions or otherwise cooperate at the time of the VA 
urological examination in March 1997.  The Board also 
requested that the veteran be advised that should he fail to 
respond or the RO determine that he had failed to provide 
"good cause" for his failure to answer the examiner's 
questions or otherwise cooperate at the time of the March 
1997 examination, the claim for an increased evaluation would 
be denied in light of the provisions of 38 C.F.R. § 3.655 and 
the matter returned to the Board for further appellate 
disposition.  

On March 10, 1998, the record reflects that the RO sent a 
letter to the veteran advising the veteran of the 
consequences of failing to cooperate with the examination 
process, requesting the information required by the Board 
remand as noted above, and requesting that he respond within 
60 days.  The record also reflects that the RO again set 
forth the provisions of 38 C.F.R. § 3.655 in a supplemental 
statement of the case, issued in June 1998.  

The record does not reflect any response to the March 1998 
letter by the veteran of any kind, and the RO correctly 
concluded that it had no choice but to deny the veteran's 
claim for increase under the provisions of 38 C.F.R. § 3.655.


Analysis

Generally, when a claimant submits a well-grounded claim, the 
VA must exercise its duty to assist by conducting a thorough 
and contemporaneous medical examination.  38 C.F.R. § 3.326 
(1998); Schroeder v. Brown, 6 Vet. App. 220 (1994).  In turn, 
it is incumbent upon the veteran to submit to examinations if 
he is applying for, or in receipt of, compensation.  Dusek v. 
Derwinski, 2 Vet. App. 519, 522 (1992).  The RO offered the 
veteran an opportunity to support his claim of an increased 
evaluation with an examination with respect to which he 
refused to cooperate, and the Board finds no further VA 
obligation in connection with this appeal.  Wamhoff v. Brown, 
8 Vet. App. 517, 522 (1996).  Since the RO's March 1998 
letter was addressed to the veteran's most recent address of 
record, the Board will presume that the veteran was properly 
notified that failure to respond or to show good cause for 
failing to cooperate would subject his claim to denial under 
the provisions of 38 C.F.R. § 3.655.  

Consequently, based on the above, the Board finds that a VA 
urological examination was necessary for the purposes of 
evaluating the veteran's claim, and that the veteran's 
failure to report and cooperate with the scheduled March 1997 
examination is without good cause, and requires the denial of 
his claim. 38 C.F.R. § 3.655.



II.  Service Connection for Adenocarcinoma as Secondary to 
Prostatitis

Background

At the outset, the Board notes that while the urological 
examination of March 1997 might have also yielded information 
pertinent to the issue of secondary service connection, 
failure to report for an examination with respect to a claim 
for service connection does not mandate denial of the claim 
on this basis.  Instead, the claim is simply decided on the 
basis of the evidence of record.  38 C.F.R. § 3.655.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to be entitled to service connection for disease or 
disability on a secondary basis, the evidence must reflect 
that the claimed disease or disability is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1998).

Where a veteran served 90 days or more during a period of war 
and malignant tumors (which would include carcinoma), become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, or tuberculosis becomes 
manifest to a degree of 10 percent within three years from 
date of termination of such service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the VA 
is under no duty to assist in any further development of the 
claim.  Id.  Furthermore, a claim that is not well grounded 
must be denied.

Service medical records do not reveal complaints or treatment 
with respect to adenocarcinoma of the prostate, and there is 
no medical evidence of any complaints or treatment for this 
condition within a year after service separation.  

Service medical records do reflect that the veteran was 
treated for urethral discharge in 1944 and periodically 
thereafter, and that examination in May 1946 revealed a 
diagnosis of chronic urethritis with urethral discharge.  
Separation examination in July 1946 indicated that the 
prostate was "O.K."

A private medical report from Dr. G., dated in July 1953, 
reflects that examination revealed that the prostate was 
large and boggy, and that there was a diagnosis of active 
prostatitis that was related to service.

VA medical examination in July 1953 revealed that the veteran 
reported a history of first being treated for prostatitis in 
the service in 1945, and that he was hospitalized for this 
condition in early 1946.  Thereafter, he indicated that he 
had been treated by several private physicians and K. P.  
Examination at this time revealed that the prostate was a 
little boggy and tender.  The diagnosis was nonspecific 
prostatitis.

A July 1953 VA prostate direct smear revealed three to six 
pus cells (occasional small clumps) and that the gram stain 
revealed no gram-negative diplococci.

At a VA medical examination in September 1953, there was 
another diagnosis of chronic prostatitis.  A September 1953 
prostate smear was interpreted to reveal many pus cells, few 
intercellular gram-positive diplococci, and some 
intercellular tiny gram-negative rods.  There was also a 
rare, tiny intracellular gram-negative diplococcus, a few 
extracellular positive cocci, and gram-negative rods.  
Although microscopic examination of the urine revealed only 
three to five WBC for high-powered field, the prostate smear 
was found to be considerably loaded.

By an administration decision in September 1953, service 
connection was established for chronic prostatitis with 
urethral discharge and a 10 percent evaluation was assigned 
from July 1953.  

VA medical examination in September 1956 revealed that the 
prostate was rather boggy and considerably sore to palpation, 
and a prostate smear revealed occasional white blood count 
(WBC), few gram-positive cocci, rare gram-negative rods, and 
occasional squamous epithelial cells.  The diagnosis was 
chronic prostatitis and urethritis.

May 1957 VA medical examination noted a past history of 
chronic prostatitis with urethral discharge.  Examination in 
September 1956 revealed that the prostate was rather boggy 
and considerably sore to palpation.  In March 1957, it was 
noted that the veteran again complained of episodes of 
prostatitis and examination of the prostate revealed that it 
was slightly enlarged, firm, but not tender.  At this time, 
the prostate was found to be somewhat boggy and slightly 
tender, with the lobes somewhat laterally enlarged but not 
hypertrophied from hyperplasia involving the prostate, but 
more or less from bogginess with a general consistency of the 
gland being the same throughout.  A prostate smear revealed 
many gram-negative cells and many pus cells.  The overall 
diagnosis included history of chronic prostatitis.

An August 1957 VA prostate smear revealed "wet-numerous WBC; 
many in clumps," and "dry-numerous WBC; many gram negative 
cocci extracellular; few gram-negative rods."

VA medical examination in October 1958 revealed that the 
veteran stated that his prostate was constantly sore and that 
he experienced this in the perineal region.  He further noted 
his history of a Neisserian infection during the service in 
1944 which was treated and cleared.  Thereafter, he developed 
a nonspecific prostatitis which had troubled him off and on 
since.  While in the service, he indicated that his treatment 
consisted of prostatic massage, soundings of the urethra, 
penicillin shots and sulfa drugs.  At this time, the veteran 
reported some discharge periodically when he did any lifting 
or straining, and there was occasional soreness in the 
perineal region.  The veteran further indicated that he had 
nocturia about three or four times a night, but no hematuria 
or gross pyuria.  There was some variability in the quality 
and force of the stream, with some dripping intermittently.  

Examination of the prostate revealed that it was rather 
boggy, that the median groove was obliterated by the 
bogginess, that the gland was soft, and that there was no 
evidence of hypertrophy or hyperplasia, but moderate swelling 
of the gland associated with the bogginess.  The diagnosis 
was history of chronic recurrent prostatitis with subjective 
complaint of periodic perineal discomfort and discharge.  
Prostate smear was interpreted to reveal numerous gram-
positive bacilli and cocci, and a moderate number of gram-
negative bacilli.

VA hospital records from April 1982 reflect that the veteran 
underwent surgery on April 6, 1982 that consisted of an 
exploratory laminectomy at T5-T7 for a possible thoracic cord 
tumor versus syringomyelia.  At this time, examination of the 
prostate revealed that it was 1+ without nodules, and urinary 
symptoms were indicated to be secondary to spinal tumor.  

VA outpatient records from June 1985 reflect that the veteran 
was seeking evaluation of his prostate gland and calluses of 
the left foot.  Examination of the prostate revealed that it 
was firm and tender, and the impression included prostatitis.

Private medical records reflect that the veteran underwent a 
repeat laminectomy in December 1985 without notable relief.  
Thereafter, VA inpatient records for the period of February 
to April 1986 reflect that the veteran continued to have 
urinary tract infections, that his Foley Catheter was 
discontinued, and he underwent self-catheterization and a 
regime of bowel manipulation and suppository use.

Paralysis of the lower extremities later developed with a 
spastic bladder, and a report from Dr. M. T., dated in 
December 1986, notes that urinary retention believed to be 
secondary to the veteran's thoracic surgery of April 1982 
accentuated the veteran's bladder and prostate problems.

VA outpatient records for the period of December 1986 to 
January 1987 reflect that in December 1986, examination of 
the prostate revealed that it was large and boggy, and he was 
told to finish the course of Septra that had been previously 
ordered.  In January 1987, the veteran indicated that there 
had been no improvement in his prostatitis.

VA hospital records for the period of March to April 1987 
reveal that the veteran underwent a TURP in March 1987 and 
complained of recurrent urinary tract infections and 
tenderness.  At this time, he was utilizing a condom catheter 
and bowel program, and evaluation of prostatic tissue 
revealed moderate glandular hyperplasia.

A rating decision in July 1987 increased the evaluation for 
his service-connected disability to 20 percent from October 
1986.

VA outpatient records from June 1989 reveal that the veteran 
complained of persistent pain in the prostate area.

VA outpatient records for the period of July 1990 to January 
1992 reflect that in June and July 1991, the veteran 
complained of intermittent prostate symptoms and in January 
1992, the prostate was noted to be enlarged and tender.  

A VA outpatient record from August 1992 reflects that 
examination of the prostate at this time revealed that it was 
large, firm, and smooth, with no masses.

VA hospital records from August to September 1992 reflect 
diagnoses which included chronic prostatitis, and it was 
noted that the veteran was on Septra chronically and that his 
pain was increasing over the previous three weeks.  

VA inpatient records for the period of December 1992 to 
January 1993 reflect that the veteran complained of chronic 
pelvic pain, and examination revealed a urinary tract 
infection and that the prostate had visible calculi.  On 
December 16, 1992, the veteran underwent another TURP, and a 
patchy lesion on the trigone was seen and biopsied.  This 
indicated squamous metaplasia.  Two chips were positive for 
adenocarcinoma in foci.  Thus, the veteran was determined to 
have stage 1A adenocarcinoma of the prostate.

A July 1994 VA outpatient record reveals that palpation of 
the prostate defect demonstrated that it was smooth and not 
enlarged.  September 1994 VA hospital records reveal that the 
veteran was admitted for scrotal swelling and urinary tract 
infection for the previous five days, and the diagnosis 
included chronic prostatitis, prostatic cancer stage IA.  

Attached to a VA Form 1-646, dated in October 1995, is a 
statement in which the veteran service representative cites 
excerpts from a relevant medial authority (The Merk Manual 
15th Edition, pages 1649 to 1650) for the proposition that 
the veteran's history of an indwelling Foley's Catheter, 
recurrent urinary tract infections, and multiple TURP's might 
have all been contributing factors which predisposed the 
veteran to the development of the adenocarcinoma involving 
the prostate initially diagnosed during the hospitalization 
from December 1992 to January 1993.  

The excerpts generally discuss various types of cancer, 
including their development and related symptomatology.  
Prostatic carcinoma generally was noted to be slowly 
progressive, and might cause no symptoms.  Late in the course 
of the disease symptoms were noted to include bladder outlet 
obstruction, urethral obstruction, hematuria, and pyuria, 
with metastases to the pelvis, ribs, and vertebral bodies.  
It was also noted that adenocarcinoma might also occur as a 
primary tumor, but spread from a bowel carcinoma.

A VA hospital summary from December 1995 reflects the 
veteran's medical history which reportedly includes prostate 
carcinoma stage 1A.

In response to a request for an opinion as to whether there 
was any relationship between the veteran's service-connected 
prostatitis and the subsequent development of cancer of the 
prostate, a February 1996 VA medical statement indicates that 
a VA physician and Diplomate of the American Board of Surgery 
(General Surgery) reviewed an article from the Journal of 
Postgraduate Medicine (1989) 35 (3), pages 157 to 161, which 
involved a study of 185 consecutive patients.  The VA 
physician noted that "[c]ancer was observed in 13 cases 
(7.08 percent)" and that "[a]ssociated chronic prostatitis 
was noted in one case."  The physician concluded that a 
review of medical literature regarding the incidence and 
etiology of prostate cancer did not demonstrate 
adenocarcinoma to be secondary to or caused by chronic 
prostatitis.

A March 1996 medical examination report initially erroneously 
reports that the veteran's service-connected disabilities 
include malignant growth of the bone and malignant growth of 
the genitourinary area.




Analysis

The evidence of record documents a diagnosis of 
adenocarcinoma of the prostate.  Thus, the first element of a 
well-grounded claim, current disability, is established.  See 
Caluza v. Brown, supra.  The Board has considered the service 
medical evidence relevant to this claim, and finds that while 
it shows that the veteran was treated for chronic urethritis 
with urethral discharge, there was no diagnosis of 
adenocarcinoma of the prostate in service, or at the time of 
his last service medical examination in July 1946.  In 
addition, there is no evidence of a diagnosis of 
adenocarcinoma of the prostate with one year of service 
separation.  However, the veteran has provided lay evidence 
of manifestations of symptoms, and under the controlling case 
law, a lay party is competent to establish facts perceptible 
to a lay party, such as an injury or symptoms.  Moreover, for 
purposes of determining whether the claim is well grounded, 
lay evidentiary assertions must be presumed to be true, with 
exceptions not here relevant.  King v. Brown, 5 Vet. App. 19 
(1993).  Thus, the second element of a well-grounded claim is 
arguably established.  See Caluza v. Brown, supra.

In order to establish a well-grounded claim, however, there 
must also be evidence establishing a nexus between the 
current disability and service, to a period of one year after 
service, or to service-connected disability.  The only 
evidence advanced to support the existence of the element of 
a well-grounded claim involving the existence of injury or 
disease in service is the statements and personal testimony 
of the veteran many years after service.  See Caluza v. 
Brown, supra.  However, the Court has said that claimants 
unversed in medicine are not competent to make medical 
determinations involving medical diagnosis or causation.  In 
other words, since the veteran has had no medical training, 
his assertion that his adenocarcinoma of the prostate is 
related to certain symptoms he experienced in service, within 
one year after service, or to service-connected disability, 
carries no weight.  See Espiritu v. Derwinski, supra.  Nor 
can lay evidentiary assertions establish the nexus element on 
the basis of continuity of symptoms because the underlying 
disability or disabilities at issue (adenocarcinoma of the 
prostate) are not those subject to lay observation.  Savage 
v. Gober, 10 Vet. App. 488 (1997).  As for the medical 
evidence of record, there is no medical evidence which 
relates the veteran's adenocarcinoma of the prostate to 
service or service-connected disability.  Where the 
determinative issue involves medical causation or medical 
diagnosis, competent medical evidence to the effect that a 
claim is plausible is required for the claim to be well 
grounded.  See Grottveit v. Brown, supra.

There is also no competent medical evidence to show that the 
veteran's adenocarcinoma of the prostate is proximately due 
to or the result of service-connected prostatitis pursuant to 
38 C.F.R. § 3.310(a).  In fact, the relevant medical opinion 
of February 1996 specifically indicates that a review of 
medical literature regarding the incidence and etiology of 
prostate cancer did not demonstrate adenocarcinoma to be 
secondary to or caused by chronic prostatitis. 

With respect to the excerpts from the Merk Manual relied upon 
by the appellant's service representative for the proposition 
that there is a relationship between adenocarcinoma of the 
prostate and prostatitis, the Board notes that the Court has 
addressed whether medical texts or physicians' opinions 
containing generic statements that disorder A can cause 
disorder B can constitute competent medical evidence to 
establish the nexus element necessary to make a claim well 
grounded in a specific case.  In Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996), the Court, citing Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996), held that such evidence is "too 
general and inconclusive to make [a] claim well grounded."  
On the other hand, in Rucker v. Brown, 10 Vet. App. 67 
(1997), the Court addressed whether scientific articles could 
be used to establish a theory that non-ionizing radiation 
from naval radar could be linked to certain carcinomas and 
held they could.  In that case, however, the record also 
contained a supporting opinion from the treating physician 
that was specific to the facts of the appellant's claim and 
the Court cited both the articles and the opinion as the 
basis for finding the claim well grounded.  In this case, 
there is no medical opinion linking the specific facts of 
this appeal to the general theory.

The Board's determination that the appellant's proffered 
authority is insufficient to well ground the claim is further 
supported by the case of Sacks v. West, 11 Vet. App. 314 
(1998), in which the Court noted the following:

Suppose, in the context of considering whether a 
claim is well grounded, a treatise were being 
reviewed that stated that occasional joint pain is 
usually an early symptom of arthritis or that an 
incident of chest pain will usually occur before 
heart disease is diagnosed.  Such evidence would be 
rejected as insufficient to link a veteran's 
averment of chest pain in service to a current 
diagnosis of heart disease, because that evidence 
would not address the likelihood that a person who 
had manifested a particular symptom would later be 
found to have the disease in question.  Hence, that 
kind of treatise evidence would be "too general 
and inclusive[]" to make a link more than 
"speculative[]" and, accordingly, would be 
insufficient to make the claim plausible, that is, 
well grounded.  The same is the case with the 
treatise evidence here.  Acceptance of this 
evidence as sufficient to establish the 
plausibility of causality would be predicated on 
simply the instinctive inference of a lay person, 
rather than upon an adjudicative determination 
(made by a lay person) as to the credibility and 
weight of expert evidence. 

(Citations omitted).

Additionally, the Board observes that in the recent case of 
Mattern v. West, 12 Vet. App. 222 (1999), the Court noted 
that it had previously addressed the relevance of medical 
treatise evidence to the determination of well-groundedness, 
and determined that generally, an effort to establish a 
medical nexus to a disease or injury solely by generic 
information in a medical journal or treatise "is too general 
and inconclusive" to well ground a claim.  The Court went on 
to indicate that medical treatise evidence can, however, 
provide important support when combined with an opinion of a 
medical professional.  Similarly, medical treatise evidence 
could "discuss[] generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least a plausible causality based upon objective 
facts."  Wallin v. West, 11 Vet. App, 509, 514 (1998).  
Here, as was noted above, the excerpts from the medical 
authority proffered by the appellant are not combined with an 
opinion of a medical professional.  Moreover, they do not 
discuss generic relationships between chronic prostatitis and 
adenocarcinoma of the prostate with a degree of certainty 
such that, under the facts of this case, there is a plausible 
causality based upon objective facts.  Wallin v. West, supra.

As the Board finds that the appellant has not met the initial 
burden of submitting a well-grounded claim as to entitlement 
to service connection for adenocarcinoma of the prostate, the 
appeal must be denied.  No duty to assist the appellant in 
these claims has arisen.  The RO's adjudication of the claim 
does not constitute prejudicial error.  Grottveit, 5 Vet. 
App. at 93; Tirpak, 2 Vet. App. at 611; Sanchez v. Derwinski, 
2 Vet. App. 330, 333 (error is harmless if it does not change 
the resolution of appellant's claim).

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
of whether the claim is well grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the Board does not find such 
prejudice because the appellant has not met the threshold 
obligation of submitting well-grounded claims.  Meyer v. 
Brown, 9 Vet. App. 425 (1996).









ORDER

A rating in excess of 20 percent is not warranted for 
prostatitis, postoperative TURP.

The claim for service connection for adenocarcinoma of the 
prostate, claimed as secondary to service-connected 
prostatitis, is denied as not well grounded.

		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

